Citation Nr: 1748914	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-17 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected psoriasis.

2.  Entitlement to a higher initial disability rating for a service-connected kidney disability (ureterolithiasis previously classified as kidney stone).

3.  Entitlement to service connection for tuberculosis.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for psoriatic arthritis.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for bilateral eye disorder(s).

10.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978 with the United States Army, and from August 1988 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction subsequently transferred to the RO in Los Angeles, California.

The Veteran presented testimonial evidence at a Board videoconference hearing held before the undersigned Veterans Law Judge in June 2017.  A transcript is of record.  The Veteran also attended an informal hearing with a Decision Review Officer in December 2014, notes of which have been added to the claims file. 

The issues of entitlement to service connection for bilateral hearing loss, bilateral eye disorder(s), and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   In an October 2014 filing, the Veteran stated that he wished to withdraw his appeal concerning the evaluation of his service-connected psoriasis.

2.  In an October 2014 filing, the Veteran stated that he wished to withdraw his appeal concerning the evaluation of his service-connected kidney stone.

3.  In an October 2014 filing, the Veteran stated that he wished to withdraw his appeal of the denial of service connection for a positive tuberculosis test.

4.  In an October 2014 rating decision, the RO granted service connection for right knee degenerative joint arthritis; there is no longer a case or controversy as to the issue of entitlement to service connection for a right knee disability.

5.  The Veteran has not had a current disability of hepatitis C at any point during the relevant appeal period.

6.  The evidence does not demonstrate that the Veteran has had psoriatic arthritis at any point during the relevant appeal period.

7.  The Veteran's hypertension did not arise during or within one year of active military service and no potentially-related in-service incident, injury, or disease has been identified.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal seeking a higher initial disability rating for service-connected psoriasis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the appeal seeking a higher initial disability rating for a service-connected kidney disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of the appeal seeking service connection for tuberculosis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The Board lacks jurisdiction over the issue of entitlement to service connection for a right knee disability because that issue has been granted and the appeal has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2017).

5.  The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

6.  The criteria for service connection for psoriatic arthritis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

7.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawals

In October 2014, the Veteran submitted a signed statement indicating that he would like to withdraw his appeals concerning the disability ratings assigned for his service-connected psoriasis and kidney stones and entitlement to service connection for a positive tuberculosis test.

Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2017).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

The Board finds that the Veteran intentionally withdrew his appeals concerning the issues of entitlement to higher initial disability ratings for psoriasis and kidney stones and entitlement to service connection for tuberculosis.  The withdrawal request was in writing, was signed by the Veteran, included the Veteran's VA file number, and was received by the Board prior to the issuance of a final decision on these matters.  The withdrawal was thus made in the form and manner required by 38 C.F.R. § 20.204 and effectively withdrew the relevant Notice of Disagreement and Substantive Appeal pertaining to these issues; accordingly, no allegation of error of fact or law remains before the Board for consideration.  The Board, therefore, lacks jurisdiction over the appeals of these claims, and the appeals must be dismissed.

II.  Issue Granted Below

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

During the pendency of the appeal seeking service connection for a right knee disability, the RO granted the underlying claim; service connection for right knee degenerative joint arthritis was granted in an October 2014 rating decision.  The record does not reflect that the Veteran directly voiced disagreement with the disability rating or effective date assigned within a year of this decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the issue of entitlement to service connection for right knee disability is no longer in appellate status.

Accordingly, the Board lacks jurisdiction over the issue because the benefits sought have been granted and the issue on appeal has been rendered moot.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  The appeal will therefore be dismissed without prejudice.

III.  Duties to Notify and Assist

With respect to the claims adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The RO sent the Veteran a letter in May 2009 notifying him of the information and evidence needed to substantiate his claims for service connection.  This letter also provided the Veteran with notice and informed him of the efforts VA would take, and his responsibilities with respect to obtaining the needed evidence.  Such notice was provided before the initial unfavorable decision.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

Regarding the duty to assist, VA is required to make reasonable efforts to help a claimant obtain the evidence necessary to substantiate a claim, including obtaining relevant records, whether or not such records are in Federal custody, and providing a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The duty to assist is found to have been satisfied with respect to the claims adjudicated herein.  The Veteran's lay statements and VA treatment records have been associated with the claims file.  The Veteran submitted a private medical opinion, which has been added to the claims file, but has not otherwise indicated that there remain outstanding private records relevant to these claims.  Available service treatment records have been obtained and associated with the file, and a formal finding of unavailability was prepared and associated with the claims file specifying the attempts made by the AOJ and the negative responses received from the National Personnel Records Center and the Records Management Center.  The Veteran was sent notice of these unsuccessful attempts, was notified that a complete copy of his service treatment records could not be obtained, and was given the opportunity to submit any records he might have in his possession.  As the responses from the federal records facilities indicate that further attempts to secure these records would be futile, the Board finds that VA has met its duty to assist under 38 C.F.R. § 3.159(c)(2).  

The Veteran appeared and testified at a videoconference hearing held before the undersigned VLJ in June 2017.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ conducting a Board hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  His representative and the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claims.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  In the case of McLendon v. Nicholson, the Court, held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's credible reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  VA's duty to provide an examination is not limitless, however.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination, since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.

The Veteran was provided with a VA examination concerning his claim of entitlement to service connection for psoriatic arthritis in January 2010.  The examiner documented the Veteran's reported symptoms and the physical examination findings.  The examiner stated a conclusion that she could not make a diagnosis of psoriatic arthritis because there was no pathology on which to render a diagnosis.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that the rationale provided by the January 2010 examiner lacks specificity and is rather conclusory in nature, and alone, would likely be inadequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  While this would typically result in the need for remand to provide the Veteran with further VA examination and medical opinion, the Veteran's file was subsequently referred to a rheumatologist in December 2016 in connection which a separate claim of entitlement to a higher disability rating for psoriasis, in order to determine whether the Veteran suffered from psoriatic arthritis.  The rheumatologist found that the Veteran did not have psoriatic arthritis, and cited to radiographic imaging in explaining why he reached this conclusion.  Taken together, the Board finds these medical opinions to provide sufficient evidence to decide the claim, and therefore, remand to provide the Veteran with an additional VA examination pertaining to his psoriatic arthritis claim is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board acknowledges that the Veteran has not been afforded VA examination with respect to his claims of entitlement to service connection for hepatitis C or hypertension.  

With regard to the claim of entitlement to service connection for hepatitis C, the Board notes that while the Veteran's service treatment records contain notations of hepatitis C, there is no evidence of record indicating that the Veteran had this disability at any time during the relevant appeal period, with various VA lab testing notes indicating that the Veteran tested negative for hepatitis C.  The Veteran has further not reported any symptoms which might indicate that hepatitis C was present during this time.  Therefore, the first criterion of McLendon has not been met, and VA's duty to provide an examination in connection with this claim has not been triggered.   

Finally, regarding the Veteran's claim of entitlement to service connection for hypertension, review of the service treatment records does not indicate that the Veteran was ever diagnosed with hypertension or had blood pressure readings indicative of high blood pressure, and the Veteran testified at the Board hearing that he was only diagnosed with "pre-hypertension" as early as 2009, four years following his separation from active service.  The Veteran has otherwise not submitted evidence indicating that his hypertension arose within one year of separation from active service or is otherwise related to some in-service event or injury.

Absent evidence that establishes an in-service event, injury or disease, the Board finds that a VA examination is not necessary for disposition of the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2017).  In the absence of persuasive evidence of an in-service disease or injury, remand of this case to obtain an examination and/or an opinion as to the etiology of the current hypertension would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history, and could only result in a speculative opinion of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The duty to assist by providing a VA examination or opinion is therefore not triggered with regard to this claim, because there is no reasonable possibility that  such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome concerning these appeals, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

IV.  Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As defined by statute and regulation, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves or National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2014); 38 C.F.R. § 3.6(c)(3) (2017).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106 (West 2014).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  See 38 C.F.R. § 3.303.  The requirement of a current disability is satisfied if the claimant has the disability at some point during the pendency of the claim, even if it should resolve prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

A.  Claim for Service Connection for Hepatitis C

The Veteran asserts that he contracted hepatitis C from a bone graft surgery for his right elbow performed during his first period of active military service.  At the June 2017 Board hearing, he testified that he had never been told that he had hepatitis C until he awoke from his surgery and his doctor told him that the blood work they had done tested positive for hepatitis C.  The Veteran also posited that he may have contracted hepatitis C from air gun inoculations upon service entry.

The Veteran's service treatment records document the Veteran's reports of being diagnosed with hepatitis C at the Basset Army Hospital in connection with his surgical treatment.  A March 1998 dental medical history notes that the Veteran reported that he was not eligible to donate blood due to hepatitis contact in 1977, but the dentist commented that the Veteran was exposed, but not sick.  The Veteran's dental health questionnaire dated in August 1998 indicates that the Veteran reported that he was denied permission to give blood because of 1978 lab testing showing that he had hepatitis.  The report of medical history given in connection with retirement  in Jun 2005 also notes a past history of hepatitis in 1988.

The Veteran filed his claims for service connection in April 2009, in which he included "test pos. Hepatitis C" in 1977, but did not indicate whether he received treatment for such then or at any time thereafter.  Review of the VA treatment records during the appeal period document the Veteran's reports of a history of hepatitis C infection during a 1977 or 1978 operation, but further note that he never received treatment for such virus.  Additionally, these medical records consistently document that the Veteran's laboratory bloodwork were nonreactive and tested negative for hepatitis C, including labs from June 2010, August 2010, October 2015, and June 2016.  

Inasmuch as a preponderance of the competent evidence of record demonstrates that the Veteran has not had hepatitis C at any point from the beginning of the claim period in April 2009 to the present, the first criterion for service connection, the presence of a current disability, has not been met.  The evidence does not show that the Veteran has the disability for which benefits are being claimed, and therefore, the claim must be denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Degmetich v. Brown, 104 F.3d at 1332.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Claim for Service Connection for Psoriatic Arthritis

At the June 2017 Board hearing, the Veteran testified that he suffers from psoriatic arthritis affecting his wrists/hands and right knee.  He further stated that he is treated and service-connected for rheumatoid arthritis, but that this represents a misdiagnosis of his psoriatic arthritis.  He asserts that he should have psoriatic arthritis either separately service-connected or paired with the current diagnosis of arthritis of the right knee.

In January 2008, the Veteran attended treatment through VA for reported bilateral hand pain beginning earlier in the week.  He stated that he had never had it before, but it was worse when cold and better when warm or when taking Advil.  He stated that it felt like a "skin attack," with pain worse in the proximal and distal interphalangeal joints, and noted some swelling which had dissipated by the time of the appointment.  The physician noted an impression of bilateral hand pain, rule out Raynaud's, osteoarthritis, and psoriatic  arthritis, with doubtful gout, rheumatoid arthritis, or neuropathy.  VA radiographic hand films from January 2008 demonstrated bilateral mild osteoarthritis of the hands.  A followup same-day care note includes an impression of bilateral hand osteoarthritis and psoriasis.

The file contains a September 2009 VA urgent care note documenting longstanding psoriasis and the Veteran's complaints of suffering intermittent bouts of bilateral hand pain with associated swelling for the past 1-2 years, with burning sensation in the tips of all left hand fingers and diffuse swelling which spontaneously resolved since taking NSAIDs.  The physician assessed chronic intermittent bilateral hand pain and swelling suggestive of inflammatory process, and stated that given the known history of psoriasis, psoriatic arthritis is likely.  He noted, however, that there were no gross clinical signs of psoriatic arthritis on examination on that date, and that neuropathy and radiculopathy needed to be ruled out, but were less likely given the Veteran's complaints of swelling.  A primary care note from October 2009 again noted the Veteran's described intermittent right hand pain shooting into his fingers, and assessed fingertip numbness of unclear etiology with a plan to check EMG/NCS to rule out neuropathy.  The doctor noted that a previous physician had suggested psoriatic arthritis in his differential assessment, but that there was no evidence of such on x-ray or examination at the October 2009 appointment.  An August 2010 VA treatment record noted that a 2009 Nerve Conduction Study showed carpal tunnel syndrome.

The Veteran was provided with a VA examination concerning his claim of entitlement to service connection for psoriatic arthritis in January 2010.  The examiner documented the Veteran's reported symptoms of swelling and redness.  The Veteran reported experiencing flare-ups as often as once per day for a duration of two hours, where his level of pain rises to a level of 8 out of 10 without additional functional impairment or limitation of motion of the joint.  He described the flare-ups as precipitated by physical activity and alleviated by rest and use of Advil.  Upon physical examination, the examiner noted that the Veteran stated that psoriatic arthritis affected his hands, which were noted to have normal findings on examination.  The examiner stated a conclusion that there was no diagnosis of psoriatic arthritis, because there was no pathology on which to render a diagnosis.

At the Veteran's November 2016 VA examination associated with his claim for a higher disability rating for his service-connected psoriasis, the examiner noted that the Veteran complained of joint pain of the bilateral hands as a potential systemic manifestation of the skin disease.  The report notes that the Veteran would be referred to rheumatology for a consult to rule out psoriatic arthritis.  

A rheumatology examination and consultation was conducted in December 2016.  The medical resident noted that the Veteran had psoriasis, peripheral neuropathy, and cervical and lumbar degenerative joint disease and was being seen for evaluation for psoriatic arthritis, having been diagnosed with psoriasis in 1988 and mostly using topical steroid creams for the most part since that time.  The Veteran reported joint pain in both hands and wrists for several years, describing the pain as shooting and cramping, with pain occurring intermittently during the day, noticeable more while driving and typing and in cold weather.  The Veteran further described numbness at night.  He denied morning pain or stiffness, denied redness or swelling in any of the joints, denied nail changes and any episodes of swelling of entire fingers or toes.  She noted that the Veteran had been diagnosed with carpal tunnel syndrome and receives occupational therapy and does stretches/exercises at home, and had been prescribed wrist splints in the past.  The Veteran also had a prior surgical history of right ulnar nerve decompression in January 2004.  Physical examination did not reveal musculoskeletal joint deformity, erythema, swelling, or tenderness over distal interphalangeal, proximal interphalangeal, and metacarpophalangeal joints, or over the wrist or vertebral spine.  There was no tenderness over the Achilles tendon and patellofemoral ligament to suggest enthesitis.

The consult note includes radiographic imaging reports of the right hand (previously described by the Veteran to be the worse of the two) and bilateral knees from April 2013.  The impression for the right hand was no acute fracture or dislocation, and round soft tissue lesion in the dorsal aspect of the carpal bones which appeared more prominent than on the 2011 radiographs.  The impression for the knees was stable appearance of the right knee, with severe right patellofemoral narrowing and spurring and irregularity along the bilateral medial/lateral femoral condyles without significant joint space narrowing.    

The medical resident assessed that the character of the Veteran's hand pain and cramping did not suggest inflammatory arthritis given the absence of specific joint pain, swelling, or erythema, and the fact that previous x-rays of the right hand and bilateral knees did not show any osseous deformities.  She reasoned that the burning sensation, occasional cramping and numbness suggested symptoms that may be related to carpal tunnel syndrome given his previous diagnosis, and recommended nocturnal wrist splinting.  

An addendum to the rheumatology consult was provided by an attending physician in December 2016, noting her concurrence with the prior evaluation and treatment plan.  She noted that the Veteran's reported chronic intermittent shooting, cramping hand pain especially with driving and typing was possibly multifactorial in etiology (including peripheral neuropathy, repetitive use, and carpal tunnel syndrome).  She continued that the clinical presentation was not suggestive of psoriatic arthritis as the Veteran did not have inflammatory back pain, painful and swollen joints, dactylitis, enthesopathy, or nail dystrophy. 

When considering the evidence under the laws and regulations cited above, the Board finds that a preponderance of the competent evidence of record weighs against a finding that the Veteran has suffered from psoriatic arthritis during the relevant appeal period; an award of service connection for psoriatic arthritis is therefore not warranted.

The Board acknowledges that the Veteran was given a differential diagnosis of psoriatic arthritis in January 2008 (along with Raynaud's and osteoarthritis) and a September 2009 VA urgent care note stated that the Veteran's chronic intermittent bilateral hand pain and swelling was suggestive of inflammatory process and likely represented manifestations of psoriatic arthritis, given the Veteran's known history of psoriasis.  However, such evidence is found to be less probative than the later VA treatment records and examination/consultation reports which cite to objective x-ray and nerve conduction studies in explaining why the Veteran does not have psoriatic arthritis.  Additionally, even the September 2009 urgent care note, which provides the most persuasive evidence in support of the Veteran's assertion that he suffers from a current disability of psoriatic arthritis, specifically noted that there were no gross clinical signs of the condition at the time of the examination.   

In reaching this conclusion, the Board recognizes the Veteran's lay assertions that he suffers from psoriatic arthritis.  While the Board does not doubt that the Veteran truly believes this to be the case, rendering such a diagnosis involves complex medical questions that require medical knowledge and expertise, and the Veteran has not been shown to possess the requisite medical education or training to medically attribute his wrist/hand and knee symptoms to a diagnosis of psoriatic arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In conclusion, although the Veteran is service-connected for psoriasis and degenerative arthritis of the right knee, a preponderance of the evidence weighs against a finding that he suffers from psoriatic arthritis manifesting in his wrist/hand symptoms or right knee symptoms.  Additionally, while case law specifies that a claimant need not identify a particular diagnosis in a claim for service connection as opposed to identifying the relevant body systems and symptoms, in this case, the Veteran has previously been granted service connection for right knee degenerative joint arthritis with patellofemoral pain syndrome, and has also had his hand/wrist symptoms considered in adjudications and denials of service connection for left upper extremity cervical radiculopathy/neuropathy, right ulnar neuropathy nerve damage from operation, bilateral tibial neuropathy, and bilateral wrist carpal tunnel syndrome.  The Board therefore finds that it may limit its consideration of this particular claim on appeal to the question of entitlement to service connection for psoriatic arthritis.  As the evidence demonstrates that the Veteran does not suffer from the claimed disability, an award of service connection is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Claim for Service Connection for Hypertension

At the June 2017 Board hearing, the Veteran testified that in 2009, a VA physician told him that he had "prehypertension" and started him on medication for his blood pressure.  He stated that he did not recall having high blood pressure or blood work performed in service.  However, it was argued that because the Veteran's complete service treatment records were unavailable, he should be given the benefit of the doubt and awarded service connection.

Although VA treatment records during the appeal period document a current diagnosis and treatment of hypertension, the weight of the evidence is against a finding that the Veteran's hypertension arose during or within one year of service.  Although it is true that a complete set of the Veteran's service treatment records are unavailable, a retirement examination and retirement report of medical history from June 2005 were available and have been associated with the claims file.  Although it does not appear that results from blood pressure testing were documented on the examination report, the Veteran denied then having or ever having had high or low blood pressure on his report of medical history.  The Veteran's testimony at the Board hearing that he was first diagnosed with prehypertension in 2009, approximately four years after separation from active military service, is further evidence that he did not manifest hypertension during or within one year following military service.  No other theory concerning the etiological relationship between the current hypertension and some event or injury during service has been raised by the Veteran or the record. 

Accordingly, a preponderance of the evidence weighs against a finding that the Veteran's hypertension either arose during or within a year following his active military service or is otherwise etiologically related to any injury, event, or incident of service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal as to the issue of entitlement to a higher initial disability rating for psoriasis is dismissed.

The appeal as to the issue of entitlement to a higher initial disability rating for kidney stones is dismissed.

The appeal as to the issue of entitlement to service connection for tuberculosis is dismissed.

The appeal as to the issue of entitlement to service connection for a right knee disability is dismissed.

Service connection for hepatitis C is denied.

Service connection for psoriatic arthritis is denied.

Service connection for hypertension is denied.


REMAND

Further development is found needed prior to adjudication of the appeals seeking service connection for bilateral hearing loss, bilateral eye disorder(s), and a low back disability.

With regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Veteran was provided with a VA audiological examination in January 2010.  The examiner noted that the Veteran used hearing protection during service and did not require a hearing conservation program.  At the June 2017 Board hearing, the Veteran testified that he experienced excessive noise in service from his attachment to an infantry unit, field exercises, proximity to an airport, and driving large trucks in a fairly loud convoy, never with hearing protection.  Further, a reference audiogram conducted in August 1997 specifically indicated that the reference was established following exposure to in noise duties.  The examiner stated that it was not possible to provide an opinion regarding the etiology of the Veteran's right ear hearing loss without resorting to speculation due to a conductive component shown on the audiogram.  He recommended that the Veteran be seen by an otolaryngologist to determine the cause and possible treatment for the conductive component in the right ear.

The record contains no indication that a followup appointment with an otolaryngologist was ever conducted, and as of yet, an adequate etiological opinion has not been provided regarding any potential bilateral hearing loss.  On remand, an additional VA examination and medical opinion should be provided.

The Veteran has not yet been provided with a VA examination pertaining to his claimed eye/vision disabilities.  The Veteran's enlistment examination in October 1975 documented visual acuity of 20/20 bilaterally, and the separation examination in June 2005 documented vision of the right eye of 20/200 corrected to 20/20, and of the left eye of 20/70 corrected to 20/20.  The Veteran testified that he has a right eye cataract and continued vision problems, and an August 2010 VA treatment record noted that the Veteran had pterygium with worsening vision in sunlight and blurred vision at times despite wearing glasses.  Considering this evidence, it is found that VA's duty to assist in providing the Veteran with a VA examination and medical opinion has been triggered, and on remand, such should be scheduled.

Finally, the Veteran was provided with VA examinations pertaining to his low back in January 2010 and January 2015.  X-rays at the January 2010 VA examination demonstrated degenerative disc disease at L4-L5 and spondylosis at L3-L5.  At the January 2015 examination, the examiner provided an opinion that the Veteran lower back disability was less likely as not incurred in or caused by military service, reasoning that there was currently insufficient evidence based on examination, history, and in the electronic record to suggest that a lower back disability was incurred in or caused by military service, and noted that the service treatment records in the claims file do not show any back condition in service.  It was further stated that the exit examination was not available for review.  The examiner also opined that the Veteran's back disability was less likely due to right knee osteoarthritis because there was insufficient evidence to suggest that is the case.  

As noted above, when VA provides an examination and/or medical opinion it must ensure that such is adequate.  The opinion provided in the January 2015 examination report is found to be inadequate because the rationale provided is conclusory in nature and there is no indication whether additional evidence could be obtained in order to provide a well-reasoned opinion as to whether the Veteran's low back disability was caused or aggravated by his service-connected right knee disability.   On remand, an additional VA examination and opinion should be provided.

As the Board is remanding these issues for further development, action should be taken to ensure that any outstanding VA treatment records are added to the file.

Accordingly, the claims are REMANDED for the following action:

1.   Obtain any and all of the Veteran's outstanding VA treatment records and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA audiological examination with an appropriate medical professional ("examiner") to address the nature and etiology any hearing loss disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner, and the examiner must specifically note on the examination report whether the file was reviewed.  All indicated studies must be conducted and all findings reported in detail.

The examiner should first determine whether the Veteran has a hearing loss "disability" for either ear for VA purposes.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 38 C.F.R. § 3.385.

If a current hearing loss disability is found on audiological testing, the examiner should then state whether it is at least as likely as not (50 percent or greater probability), that the Veteran's current hearing loss had an onset in or is otherwise related to his active military service, to include his in-service noise exposure.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing Part 1, schedule the Veteran for a VA ophthalmological examination with a suitably-qualified medical professional ("examiner") to address the nature and etiology of any unilateral or bilateral eye disability present at any time during the relevant appeal period (April 2009 to present).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Following consideration of the evidence of record and all evidence obtained during the examination, the examiner is asked to address the following:

a.  Provide a diagnosis for any eye disability present at any time during the relevant appeal period (April 2009 to present).

The examiner's attention is directed to the Veteran's testimony at the Board hearing regarding right eye cataract, and an August 2010 VA treatment record noting pterygium.  (The examiner should not limit his/her review to this evidence.)

b.  For any diagnosis provided, indicate whether such represents an acquired disorder, refractive error, and/or a congenital or developmental disorder.

i.  If it is at least as likely as not (50 percent or greater probability) that the disorder is an acquired disability (rather than one congenital or developmental in nature or one that is purely refractive error), is it also at least as likely as not that the disorder arose during or was otherwise caused by the Veteran's active military service?

The examiner's attention is directed to service entrance and separation medical examinations demonstrating a decrease in visual acuity over the course of the Veteran's military service.

ii.  If it is more likely than not (greater than 50 percent probability) that the eye disorder(s) is congenital/developmental in nature, is it more likely a congenital/developmental disease or a congenital/developmental defect?  (Note: generally, a disease is capable of improvement or deterioration while a defect is static).

*  If a congenital/developmental disease, is it at least as likely as not (50 percent or greater probability) that the current disorder arose during or was permanently aggravated beyond its normal progression by active military service?

*  If a congenital/developmental defect, including refractive error, is it at least as likely as not (50 percent or greater probability) that the current disorder or some degree of the disorder is the result of a superimposed injury or disease during service?  If so, please describe the effect of such superimposed disease or injury to the extent possible.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

The examiner must include in the medical report the rationale for any opinion expressed, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises, as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the development requested in Part 1, schedule the Veteran for a VA spine examination with an appropriate medical professional ("examiner") to address the nature and etiology of the Veteran's low back disability.  The examiner must be given full access to the Veteran's complete VA claims file, including a copy of this remand, and the Veteran's electronic records for review; the reviewer must specifically note on the report whether these were reviewed in connection with providing this supplemental medical opinion.  

The examiner should then provide an opinion as to the following: 

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability arose during or is causally related to any injury or incident of military service.  

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability was caused or aggravated (worsened beyond the natural progression of the disease) by his service-connected right knee disability and any resulting abnormal gait.  

If it is determined that the Veteran's low back disability has been aggravated by his service-connected right knee disability, the examiner should quantify the approximate baseline level of the low back disability prior to the onset of aggravation, to the extent possible (i.e. the extent of the Veteran's low back disability which is unrelated to any additional degree of disability caused by his right knee disability). 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  The term "aggravated" in the above context refers to a worsening of the underlying condition, including an increase of symptoms, beyond the natural progress of the non-service-connected disorder by the service-connected disability.

The examiner must include in the medical report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training).

5.  After completing the aforementioned development, review the requested medical reports to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

6.  After completing all of the above, and any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss, bilateral eye disability, and a low back disability.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


